        Case 4:19-cv-00022-CKJ-JR Document 71 Filed 08/21/20 Page 1 of 3



LAW OFFICES OF
MINIAT & WILSON, L.P.C.
550 West Ina Road, Suite 101
Tucson, Arizona 85704
Tel: (520) 742-1177
Fax: (877) 399-4343; E-mail: km@minwil.com
Firm No. 00235500
Kevin E. Miniat – State Bar No. 004329
PCC No. 39460
Attorneys for Plaintiff Natalie Figueroa

                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF ARIZONA
Natalie Figueroa,
                                                 Case No. 4:19-CV-00022-CKJ
                    Plaintiff,
                                                      PLAINTIFF’S OBJECTIONS TO
v.                                                    MAGISTRATE’S REPORT AND
                                                          RECOMMENDATION
Gannett Co. Inc., Corporation; and TNI
Partners dba Arizona Daily Star; XYZ
Entities and Individuals Fictitiously Named, Assigned to: Judge Eric Markovich

                   Defendants.
Plaintiff objects to the following determinations.

I. FINDING THAT NATALIE IS DISABLED WITHIN THE MEANING OF ADA:

       Plaintiff has the burden to prove this element. Allen v. Pac. Bell, 348 F.3d 1113, 1114

(9th Cir. 2014). Natalie proved this claim by attaching the comprehensive medical assessment

from John Beghin, M.D. [Exhibit 5, attached to Plaintiffs Reply]. Defendants denied this

allegation in their Answer and their response to the Request for Admissions. [Exhibit 9, attached

to Plaintiff’s Reply]. But, Defendants’ MSJ Opposition failed to respond or oppose Plaintiff’s

allegation concerning this element. For this reason, the court should grant summary judgment on

Natalie’s claim to be impaired as to major life activities in comparison to the general population.

In addition, since Defendants wrongfully denied the allegation and wrongfully refused to admit

the request for admissions, the court should order Defendants to pay attorney’s fees.



                                                 1
       Case 4:19-cv-00022-CKJ-JR Document 71 Filed 08/21/20 Page 2 of 3



II. FAILURE OF DEFENDANT TO ENGAGE WITH PLAINTIFF IN INTERACTIVE

PROCESS:

       Barnett v. U.S. Airways, Inc., 228 F.3d 1105 (9th Cir. 2000) imposed specific mandates

on the Newspaper to explore accommodations which could allow Natalie back to work.

       The interactive process requires employers to analyze job functions to establish
       the essential and non-essential job tasks in order to identify the barriers to job
       performance, employers must consult and cooperate with disabled employees so
       that both parties can discover the precise limitations and the types of
       accommodations, which would be most effective. The evaluation of proposed
       accommodations requires further dialogue and an assessment of the effectiveness
       of each accommodation in terms of enabling the employee to successfully
       perform the job. See 29 C.F.R. PT. 1630 App. S 1630.9. Barnett, supra at 1115
       [emphasis added].

       The obligation to engage directly with Natalie about the essential functions and her

ability to perform her duties is central to the entire process. Dunlop v. Liberty National Prods,

Inc., 878 F.3d at 79 (9th Cir. 2017). Yet, in Natalie’s case, neither Ms. Cote nor Mr. Lundgren

ever consulted with Natalie about her return. In Plaintiff’s SOF 6 (Plaintiff’s MSJ) Natalie

affirmed that at no time during the process did anyone discuss her limitations or the essential

functions of her job. In response, the Newspaper claims that Lisa Cotes’ behind the scenes

communication with Rincon Medical to delete all clerical work restrictions satisfied her

interactive process obligation. [Defendants SOF 6 in Opposition to Plaintiff’s MSJ]. However,

improperly contacting Rincon Medical without any notice to Natalie cannot possibly constitute

the kind of consultation and cooperation required by the interactive process regulations.

Additionally, no one at the Newspaper ever evaluated the ‘essential and non-essential functions’

of Natalie’s job. Ms. Cote did nothing more than obtain the written job description of a design

production technician and fax that to Rincon Medical.        At no time did anyone from the

Newspaper analyze which responsibilities and duties listed were essential. The failure to consult




                                               2
        Case 4:19-cv-00022-CKJ-JR Document 71 Filed 08/21/20 Page 3 of 3



with Natalie about the range of possible accommodations and what essential functions existed in

the position conclusively violated the interactive process requirements.

       Plaintiff urges the court to determine that coaxing Natalie’s doctor to delete all

restrictions applying to clerical work without notice to Natalie does not legally meet the

requirement to consult with the injured worker. Further, the failure to evaluate and consult with

Natalie about essential functions of her job failed to meet the interactive process requirement.

For this reason, Plaintiff urges the court to find these failures establish a breach of Defendants’

mandate to engage in the interactive process with Natalie to return her to work.

        RESPECTFULLY SUBMITTED,

       Dated this 21st day of August, 2020.

                                                     MINIAT & WILSON, L.P.C.

                                              By:    /s/ Kevin E. Miniat
                                                     Kevin E. Miniat
                                                     Attorney for Plaintiff, Natalie Figueroa
CERTIFICATE OF SERVICE
     I certify that on August 21, 2020, I served the foregoing document to the following

individuals via e-mail:

                                   bholtzman@mcrazlaw.com
                                      Barney M. Holtzman
                                   Mesch, Clark & Rothschild
                                       259 N. Meyer Ave.
                                       Tucson, AZ 85701

                                   CGluek@frantzward.com
                                  ACleves@frantzward.com
                                         Carl H. Gluek
                                       Andrew J. Cleves
                                    FRANTZ WARD LLP
                                 200 Public Square, Suite 3000
                                     Cleveland, OH 44114
                           Attorneys for Defendants Gannett Co. Inc.
                           and TNI Partners dba Arizona Daily Star
                                                           /s/ Kevin E. Miniats



                                                3
